DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STEVEN D. HARRIS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1238

                           [January 7, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 432003CF000563A.

  Steven D. Harris, Chipley, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.